         Case 1:19-cv-06754-KPF Document 57 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL TAYLOR,

                              Plaintiff,

                       -v.-

THE CITY OF NEW YORK, RICHARD                        19 Civ. 6754 (KPF)
ALVAREZ, ANTHONY CHOW,
FERNANDO BONILLA, and THOMAS                               ORDER
FABRIZI, individually and in their
official capacities as New York City
police officers, and JOHN or JANE
DOES 1-10,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court understands that discovery has concluded in this case. (See

Dkt. #32, 56). Accordingly, the parties are hereby ORDERED to appear for a

status conference on May 4, 2021, at 2:00 p.m. At the appointed time, the

parties shall call (888) 363-4749 and enter access code 5123533. Please note,

the conference will not be available prior to 2:00 p.m.

      By Thursday of the week prior to that conference, the parties shall

submit via e-mail (Failla_NYSDChambers@nysd.uscourts.gov) a joint letter, not

to exceed three pages. The letter should include the following information in

separate paragraphs:

      (i.)    A statement of all existing deadlines, due dates, and/or cut-off

              dates;

      (ii.)   A brief description of any outstanding motions;
         Case 1:19-cv-06754-KPF Document 57 Filed 04/09/21 Page 2 of 2




     (iii.)   A brief description of the status of discovery and of any additional

              discovery that needs to be completed;

     (iv.)    A statement describing the status of any settlement discussions

              and whether the parties would like a settlement conference;

     (v.)     A statement of the anticipated length of trial and whether the case

              is to be tried to a jury;

     (vi.)    A statement of whether the parties anticipate filing motions for

              summary judgment, including the basis of any such motion; and

     (vii.) Any other issue that the parties would like to address at the

              pretrial conference or any information that the parties believe may

              assist the Court in advancing the case to settlement or trial.

     SO ORDERED.

Dated:        April 9, 2021
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                          2
